Citation Nr: 1452963	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-23 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether the recoupment of the remainder of the Veteran's separation payment in the amount of $1,765.99 is proper?  

2.  Whether the creation of an overpayment for $4,788 for removal of dependents is valid?


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 



INTRODUCTION

The Veteran had active military service from July 1982 to December 1992.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 administrative decision of the Department of Veterans Affairs (VA) regional office in Milwaukee, Wisconsin.  

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required


REMAND

The RO has determined that an overpayment in the amount of $4,788.00 due to the delayed removal of dependents from the Veteran's benefit.  The Veteran claims that the overpayment has already been repaid and/or has been improperly calculated.  Prior to making a determination on this issue, the Board has determined that a remand is necessary.  

The evidence of record reflects conflicting information concerning the amounts owed and actually paid to the Veteran.  For example, the November 2011 letter explained that for the period from December 1, 1996 until December 1, 1997, the rate the Veteran was entitled to was $391.  The February 2012 audit reported that the Veteran previously was owed $490 and now after the retroactive reduction the new amount was $391.  The January 2012 accounting provided by the Veteran indicated that in November 1997 he received a payment in the amount of $490.  The November 2011 letter indicates that for the period from November 1999, the rate the Veteran was entitled to was $726.  The February 2012 audit reports that the Veteran was previously deemed entitled to $844 and was now determined to be entitled to $726 for the period from November 1, 1999 until November 30, 1999.  The Veteran's January 2012 accounting indicated he only was paid $482 in November 1999.  Similarly, the November 2011 letter indicates that for the period from June 1, 2000 until December 1, 2000, the rate the Veteran was entitled to was $937.  The February 2012 audit reports that the Veteran was previously deemed entitled to $1077 and was now determined to be entitled to $937 for the period from June 1, 2000 until July 31, 2000.  The Veteran's January 2012 accounting indicated he only was paid $482 in June 2000. 

Furthermore, the Veteran submitted a financial statement with his January 2012 notice of disagreement stating that he believes that an underpayment was created in 2002 in the amount of $3,086.00.  He submitted bank statements from the North Shore Bank that he shares with his current wife.  The Veteran contends that he did not receive any VA payments from September 2002 to December 2002.  The Board notes that his contentions are not accurate, as there is a payment shown on the records submitted by the Veteran on November 29, 2002, in the amount of $786.00.  This is not the full amount of $995.00 that the Veteran believes he should have received, but it is a payment.  Further, there are two deposits shown on the North Shore Bank statements the Veteran provided in the amount of $510.00 in December 29, 2000 and February 1, 2001 that do not seem to coincide with VA payment documentation.  The Board has noticed, however, that the Bank and Account of record for the Veteran is CO Vantage Credit Union and not North Shore Bank.  

The Board further notes that there were two actions taken by the RO to remove dependents from the Veteran's benefits, once in 2002 and again in 2011.  The Veteran was notified in a December 2001 letter stating that they were removing his dependents as of August 1, 2000.  The Veteran was notified that his disability payments were $1,077.00 and they were reduced to $937.00.  In this letter, the Veteran was told that he had 60 days to respond or his payment would begin to be reduced back to August 1, 2000.  He was further informed that "Because of this change, you have been paid too much.  We'll let you know shortly how much you were overpaid.  We'll also tell you how you can repay this debt."  However, documentation concerning this overpayment in 2002 is not currently associated with the claims file.  As such, the Board would like the RO to provide a copy of the demand letter and any other documents associated with the overpayment in 2002 as it may help clarify the amounts paid and/or withheld during that time period.  

At present, the Board is simply not able to make clear findings on many of the significant accounting controversies involved in this case, and is unable to determine whether any of the conflicting accounting information in this case might be accurate or adequate to resolve the controversies.  In light of the above, the Board would like the RO to provide a more detailed audit/or analysis of the payments made the Veteran, to include the name of the financial institutions any benefit payments were sent.  

Concerning the severance pay, the Veteran has generally asserted that he made a lump sum payment around 1998.  Evidence concerning such a payment is not in the claims file.  The Veteran should be asked to submit any documentation of such payment he has of record.  

Finally, the law also provides that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  In the present case, as the Veteran has contested the validity of the debt concerning the removal of dependents retroactive to 1996.  The validity of the removal of dependents impacts the calculation of the remaining amount of the separation pay.  See February 2012 audit readjusting payments in 1996 and May 2012 Statement of the Case explaining that because of the removal of the dependents in 1996, the total balance of separation balance to be recouped changed from $1365.99 to $1765.99.  Thus, adjudication of the claim for the calculation of the separation payment should be deferred.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request he submit any information he has concerning his alleged payment in 1998.

2.  The RO/AMC is requested to submit the demand letter from 2002 in regards to the removal of the Veteran's dependents from August 2000 and any other documentation of record concerning this overpayment and subsequent withholding to recoup the overpayment.  

3.  The RO shall provide a detailed accounting of the alleged overpayment.  This accounting should specify the amount of the Veteran's compensations benefits he should have received, the amount actually paid to the Veteran, and the amounts withheld for overpayment.  

If possible, this written audit should include the name of the financial institution any benefit payments were sent.  

The RO should ensure that this audit report clearly addresses and resolves the confusing or contradictory information provided in the November 2011 letter, the February 2012 audit and the January 2012 accounting provided by the Veteran.

A copy of the written audit should be inserted into the claims file and a copy provided to the Veteran and his representative. 

The RO is further reminded that this financial audit should provide sufficient information, including comments and notes, that will allow for the Board to adequately review the record.

4.  Upon completion of the above development, and any additional development deemed appropriate, the RO/AMC must readjudicate the issue of overpayment.  If the overpayment is deemed valid, the Veteran and his representative must be provided with a supplemental statement of the case and an opportunity to submit additional evidence.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


